Exhibit 10.2.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT made and entered into on the 19th day of December,
2008, by and between Enterprise Bancorp, Inc., a Massachusetts corporation with
a principal office at 222 Merrimack Street, Lowell, Massachusetts 01852
(“Company”)  and its wholly owned subsidiary, Enterprise Bank and Trust Company,
a Massachusetts trust company with its main office at 222 Merrimack Street,
Lowell, Massachusetts  01852 (“Bank”)(Bank and Company being collectively
referred to herein as the “Employer”), and John P. Clancy, Jr., who resides at
11 Tanglewood Drive, Chelmsford, Massachusetts  01824 (the “Executive”), amends
and restates the Employment Agreement dated as of April 1, 2004, as amended. 
The provisions of this Restatement are effective as of April 1, 2008 (“Effective
Date”).

 

W I T N E S S E T H :

 

WHEREAS, Executive has been employed by Employer for a substantial length of
time and the services of Executive, his experience, and his knowledge of the
affairs of Employer are of great value to Employer and Employer desires to
continue to employ Executive as its Chief Executive Officer under the terms and
conditions set forth below; and

 

WHEREAS, Executive desires to continue to be employed by Employer as Chief
Executive Officer upon the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, and intending to be
legally bound hereby, it is hereby agreed as follows:

 


1. EMPLOYMENT; POSITION; TERM.  EMPLOYER HEREBY EMPLOYS EXECUTIVE, AND EXECUTIVE
AGREES TO BE SO EMPLOYED, IN THE CAPACITY OF CHIEF EXECUTIVE OFFICER OF EMPLOYER
FOR A TERM COMMENCING AS OF THE EFFECTIVE DATE AND ENDING ON THE SECOND
ANNIVERSARY OF THE EFFECTIVE DATE, APRIL 1, 2010 (“TERM OF EMPLOYMENT”);
PROVIDED, HOWEVER, THAT, COMMENCING ON THE DATE ONE YEAR AFTER THE EFFECTIVE
DATE, AND ON EACH ANNUAL ANNIVERSARY OF SUCH DATE (SUCH DATE AND EACH ANNUAL
ANNIVERSARY THEREOF, THE “RENEWAL DATE”), UNLESS PREVIOUSLY TERMINATED, THE TERM
OF EMPLOYMENT SHALL BE AUTOMATICALLY EXTENDED SO AS TO TERMINATE TWO YEARS FROM
SUCH RENEWAL DATE, UNLESS, AT LEAST 60 DAYS PRIOR TO THE RENEWAL DATE, EITHER
EMPLOYER OR EXECUTIVE GIVES NOTICE TO THE OTHER THAT THE TERM OF EMPLOYMENT
SHALL NOT BE SO EXTENDED (“NOTICE OF NON-RENEWAL”).  BY WAY OF EXAMPLE, ON
APRIL 1, 2009, THE TERM OF EMPLOYMENT SHALL BE EXTENDED FROM A TERM ENDING ON
APRIL 1, 2010  TO A TERM ENDING ON APRIL 1, 2011. UPON THE TIMELY DELIVERY BY
EITHER PARTY OF A NOTICE OF NON-RENEWAL, THE TERM OF EMPLOYMENT SHALL NO LONGER
BE SUBJECT TO THE AUTOMATIC EXTENSION PROVIDED FOR

 

GALLAGHER & CAVANAUGH, LLP, 100 FOOT OF JOHN STREET, LOWELL, MASSACHUSETTS 01852

 

--------------------------------------------------------------------------------


 


HEREIN, BUT RATHER SHALL EXPIRE UPON THE CONCLUSION OF THE THEN TERM OF
EMPLOYMENT (“EXPIRATION OF TERM DUE TO NON-RENEWAL”).  BY WAY OF EXAMPLE, IF A
NOTICE OF NON-RENEWAL WERE FIRST DELIVERED ON NOVEMBER 1, 2009, THE TERM OF
EMPLOYMENT WOULD EXPIRE ON APRIL 1, 2011. A NOTICE OF NON-RENEWAL MAY NOT BE
DELIVERED BY EMPLOYER DURING THE TWO YEAR PERIOD IMMEDIATELY FOLLOWING A CHANGE
IN CONTROL EVENT (AS HEREINAFTER DEFINED).  EXECUTIVE’S SERVICE AS A DIRECTOR OF
EMPLOYER AND/OR ANY AFFILIATE (AS HEREAFTER DEFINED), SHALL BE WITHOUT ANY
FURTHER COMPENSATION IN ADDITION TO THAT SET FORTH HEREIN.


 


2. DUTIES; PLACE OF EMPLOYMENT; TIME AND EFFORTS.


 


2.1                               DUTIES.  DURING THE TERM OF EMPLOYMENT,
EXECUTIVE SHALL EXERCISE AND ASSUME SUCH DUTIES, RESPONSIBILITIES AND
AUTHORITIES AS ARE PROVIDED IN THE BYLAWS OF EMPLOYER WITH RESPECT TO HOLDING
THE OFFICE OF CHIEF EXECUTIVE OFFICER.  EXECUTIVE SHALL AT ALL TIMES DISCHARGE
HIS DUTIES IN CONSULTATION WITH AND UNDER SUPERVISION OF AND SHALL REPORT
DIRECTLY TO THE BOARD OF DIRECTORS.  NOTWITHSTANDING THE ABOVE, EXECUTIVE SHALL
NOT BE REQUIRED TO PERFORM ANY DUTIES AND RESPONSIBILITIES WHICH WOULD RESULT IN
EMPLOYER’S OR EXECUTIVE’S NONCOMPLIANCE WITH, OR ANY OTHER VIOLATION OF, ANY
APPLICABLE LAW, REGULATION, REGULATORY POLICY OR OTHER REGULATORY REQUIREMENT.


 


2.2                               PLACE OF EMPLOYMENT.  EXECUTIVE SHALL RENDER
HIS SERVICES PRIMARILY AT EMPLOYER’S OFFICE IN LOWELL, MASSACHUSETTS. EXECUTIVE
SHALL TRAVEL AS REASONABLY REQUIRED FOR THE PERFORMANCE OF HIS DUTIES HEREUNDER.


 


2.3                               TIME AND EFFORTS.  DURING THE TERM OF
EMPLOYMENT, EXECUTIVE SHALL, EXCEPT FOR PERIODS OF ABSENCE OCCASIONED BY
ILLNESS, VACATION, AND ANY OTHER REASONABLE LEAVES OF ABSENCE IN ACCORDANCE WITH
APPLICABLE POLICIES, PROGRAMS, PROCEDURES OR PRACTICES OF EMPLOYER, DILIGENTLY
AND CONSCIENTIOUSLY DEVOTE HIS FULL BUSINESS TIME AND ATTENTION AND BEST
EFFORTS, BUSINESS SKILLS, ABILITY AND FIDELITY TO THE BUSINESS OF EMPLOYER AND
THE DISCHARGE OF HIS DUTIES HEREUNDER; PROVIDED, HOWEVER, THAT EXECUTIVE MAY, SO
LONG AS SUCH ACTIVITIES (INDIVIDUALLY AND COLLECTIVELY) DO NOT CONFLICT OR
MATERIALLY INTERFERE WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER
(A) CONTINUE TO SERVE ON ANY BOARDS AND COMMITTEES ON WHICH EXECUTIVE IS
PRESENTLY SERVING OR IN A POSITION WHICH EXECUTIVE CURRENTLY HOLDS PROVIDED SAME
HAS BEEN DISCLOSED TO EMPLOYER ON A SCHEDULE ATTACHED TO THIS AGREEMENT;
(B) MANAGE HIS PERSONAL FINANCIAL AFFAIRS, INCLUDING HIS PERSONAL PASSIVE
INVESTMENTS;  (C) SERVE ON BOARDS OF DIRECTORS OR TRUSTEES OR COMMITTEES OF
CIVIC OR CHARITABLE ORGANIZATIONS OR TRADE ASSOCIATIONS, AND (D) WITH THE
WRITTEN CONSENT OF THE BOARD OF DIRECTORS, AS EVIDENCED BY A FORMALLY ADOPTED
VOTE OR RESOLUTION AND SUBJECT TO SUCH TERMS AND CONDITIONS SPECIFIED IN ANY
SUCH VOTE OR RESOLUTION, SERVE AS A NON-EMPLOYEE DIRECTOR, TRUSTEE, MANAGER OR
PARTNER OF ANY BUSINESS ENTITY.


 


3. COMPENSATION AND OTHER BENEFITS.


 


3.1                               BASE SALARY. IN CONSIDERATION OF THE SERVICES
OF EXECUTIVE,


 

2

--------------------------------------------------------------------------------


 


EMPLOYER SHALL PAY TO EXECUTIVE A BASE SALARY OF $350,000.75 PER ANNUM, TOGETHER
WITH SUCH INCREASES AS THE BOARD OF DIRECTORS OF EMPLOYER MAY FROM TIME TO TIME
APPROVE IN ITS SOLE DISCRETION (BUT SUCH SHALL BE REVIEWED BY THE BOARD AT LEAST
ANNUALLY), IN EQUAL INSTALLMENTS IN ACCORDANCE WITH THE CUSTOMARY PAYROLL
PRACTICES OF EMPLOYER (“BASE SALARY”).


 

3.2                               Annual Cash Bonus. During the Term of
Employment, Executive shall be entitled to participate in an equitable manner
with other executive officers of Employer in such discretionary bonus payment or
awards as may be authorized, declared and/or paid by the Board of Directors to
Employer’s executive employees.  Nothing in this Agreement, however, shall be
construed to require Employer to establish, maintain or continue any bonus plan,
program or arrangement.  Except as otherwise expressly provided by their terms,
such bonus plan, programs or arrangements are subject to modification or
termination by Employer at any time in its sole discretion.  No other
compensation or additional benefits provided for in this Agreement shall be
deemed to be a substitute for Executive’s right to receive such bonuses if, when
and as declared and paid by the Board of Directors.

 

3.3                               Incentive, Retirement, and Savings Plans. 
During the Term of Employment, Executive shall be entitled to participate in all
incentive, pension, retirement, savings, stock option and other stock grant and
equity compensation plans, as well as all other nonseverance related benefits,
plans and programs, which may be maintained from time to time by Employer for
the benefit of senior executives and/or other employees of Employer.

 

3.4                               Welfare Benefit Plans.  During the Term of
Employment, Executive and his spouse and other eligible dependents shall be
entitled to participate in, and be covered by, all of the health and other
welfare benefit plans and programs that may be maintained from time to time by
Employer for the benefit of senior executives and/or other employees of
Employer.  In the case of any group disability plan maintained by Employer,
Employer shall provide Executive the opportunity to pay directly by payroll
deduction or otherwise all or any portion of the premium on any policy or
policies providing such coverage.

 

3.5                               Expense Reimbursement.  During the Term of
Employment, Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses, including reasonable business travel expenses, incurred by
Executive in performing his duties and responsibilities under this Agreement, in
accordance with the policies, programs, procedures and practices of Employer as
in effect at the time the expense was incurred. To the extent necessary to avoid
characterizing any reimbursement to Executive as deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)  and
the United States Treasury regulations then in effect (“Treas. Regs.”), such
reimbursements shall be paid on or before March 1 following the close of the
calendar year in which the expense was incurred by Executive. 

 

3

--------------------------------------------------------------------------------


 

Amounts which are not submitted within the required timeframe shall not be
eligible for reimbursement hereunder.

 


3.6                               FRINGE BENEFITS; AUTOMOBILE.  DURING THE TERM
OF EMPLOYMENT, EXECUTIVE SHALL BE ELIGIBLE TO BENEFIT FROM SUCH FRINGE BENEFITS
AND PERQUISITES, IN ACCORDANCE WITH THE POLICIES, PROGRAMS, PROCEDURES AND
PRACTICES OF EMPLOYER, AS MAY BE IN EFFECT AND PROVIDED FROM TIME TO TIME TO
SENIOR EXECUTIVES AND/OR OTHER EMPLOYEES OF EMPLOYER, AND SHALL BE ENTITLED TO
THE USE OF AN AUTOMOBILE, OF A TYPE COMMENSURATE WITH EXECUTIVE’S OFFICE AND
STANDING, AT EMPLOYER’S EXPENSE.


 

3.7                               Vacation.  Executive shall earn and accrue
twenty-six (26) days of vacation for each twelve month period served during the
Term of Employment.  Executive shall be entitled to the continuation of his Base
Salary and benefits during vacations to be scheduled at the reasonable
convenience of the parties hereto.  Vacation will be earned ratably over the
course of each such twelve month period and shall be used in accordance with
Employer’s policies.

 


4. TERMINATION. UNLESS EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO THIS
SECTION 4, EMPLOYER WILL CONTINUE TO EMPLOY EXECUTIVE AND EXECUTIVE WILL
CONTINUE TO SERVE EMPLOYER THROUGHOUT THE TERM OF EMPLOYMENT. TERMINATION OF
EXECUTIVE’S EMPLOYMENT WILL CONSTITUTE AN AUTOMATIC TERMINATION OF ALL OTHER
POSITIONS HELD BY EXECUTIVE INCLUDING SERVICE AS A DIRECTOR, UNLESS OTHERWISE
REQUESTED BY EMPLOYER.


 


4.1                               EXPIRATION OF THE TERM DUE TO NON-RENEWAL. 
UPON EXPIRATION OF TERM DUE TO NON-RENEWAL, EXECUTIVE’S EMPLOYMENT WITH EMPLOYER
WILL BE TERMINATED (HEREIN “DATE OF TERMINATION”) WITHOUT FURTHER ACTION BY
EXECUTIVE OR EMPLOYER AND EXECUTIVE WILL BE ENTITLED TO RECEIVE THE FOLLOWING:


 


(A)                                  EARNED AND ACCRUED BUT PREVIOUSLY UNPAID
BASE SALARY THROUGH THE DATE OF TERMINATION ,


 


(B)                                 PAYMENT IN RESPECT OF ANY VACATION DAYS
ACCRUED BUT UNUSED THROUGH THE DATE OF TERMINATION,


 


(C)                                  REIMBURSEMENT OF ANY REMAINING EXPENSE
PROPERLY INCURRED IN ACCORDANCE WITH EMPLOYER’S POLICY PRIOR TO THE DATE OF
TERMINATION AND NOT YET REIMBURSED BY EMPLOYER,


 


(D)                                 ANY BONUS ACTUALLY AWARDED OR EARNED, BUT
NOT YET PAID AS OF THE DATE OF TERMINATION,  AND


 


(E)                                  ANY VESTED BENEFITS UNDER ANY INSURANCE
POLICY, PENSION, RETIREMENT, SAVINGS, STOCK OPTION AND OTHER STOCK GRANT AND
EQUITY COMPENSATION PLANS, TOGETHER WITH ANY OTHER NON-SEVERANCE RELATED
COMPENSATION AND BENEFITS AS MAY BE PROVIDED IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF ANY OTHER AGREEMENTS BETWEEN EXECUTIVE AND

 

4

--------------------------------------------------------------------------------


 


EITHER COMPANY OR BANK AND ANY APPLICABLE PLANS, PROGRAMS, PROCEDURES AND
PRACTICES OF EMPLOYER.


 


THE AGGREGATE BENEFITS PAYABLE PURSUANT TO CLAUSES (A), (B), (C) AND (D) ARE
HEREAFTER REFERRED TO AS THE “ACCRUED OBLIGATIONS.”  THE VESTED BENEFITS
REFERENCED IN CLAUSE (E) ARE HEREAFTER REFERRED TO AS THE “ADDITIONAL BENEFITS.”


 


4.2                               DEATH. THE EMPLOYMENT OF EXECUTIVE HEREUNDER
SHALL TERMINATE IMMEDIATELY UPON HIS DEATH; PROVIDED, HOWEVER, THAT IN THE EVENT
OF DEATH, THE EMPLOYER WILL PAY TO THE BENEFICIARY NAMED ON THE DESIGNATION OF
BENEFICIARY FORM COMPLETED BY EXECUTIVE THE FOLLOWING:


 


(A)                                  THE ACCRUED OBLIGATIONS,


 


(B)                                 THE ADDITIONAL BENEFITS,


 


(C)                                  A LUMP SUM AMOUNT EQUAL TO SIX MONTH’S OF
BASE SALARY AT THE RATE IN EFFECT ON THE DATE OF DEATH, PAYABLE WITHIN THIRTY
(30) DAYS OF THE DATE OF DEATH (“LUMP SUM PAYMENT”), AND


 


(D)                                 CONTINUATION, AT NO COST TO EXECUTIVE’S
SPOUSE AND OTHER ELIGIBLE DEPENDENTS, OF ALL HEALTH AND OTHER WELFARE BENEFITS
PROVIDED UNDER SECTION 3.4 OF THIS AGREEMENT FOR THE BENEFIT OF EXECUTIVE’S
SPOUSE AND OTHER ELIGIBLE DEPENDENTS FOR A PERIOD COMMENCING ON THE DATE OF
DEATH AND ENDING, WITH RESPECT TO EXECUTIVE’S SPOUSE, ON THE EARLIER OF HER
DEATH OR REMARRIAGE AND, WITH RESPECT TO ANY OTHER ELIGIBLE DEPENDENT OF
EXECUTIVE, THE DATE SUCH DEPENDENT IS NO LONGER ELIGIBLE FOR SUCH COVERAGE IN
ACCORDANCE WITH THE TERMS OF ANY APPLICABLE PLAN.


 


4.3                               DISABILITY.  EMPLOYER WILL HAVE THE RIGHT TO
SUSPEND EXECUTIVE’S EMPLOYMENT HEREUNDER IN THE EVENT EXECUTIVE BECOMES DISABLED
(“DISABILITY SUSPENSION”), BY GIVING WRITTEN NOTICE OF SAME TO EXECUTIVE
(“NOTICE OF DISABILITY SUSPENSION”).  EXECUTIVE’S DISABILITY SUSPENSION SHALL
BECOME EFFECTIVE UPON THE 30TH DAY FOLLOWING THE DATE OF THE NOTICE OF
DISABILITY SUSPENSION (“DISABILITY SUSPENSION EFFECTIVE DATE”).  FOR PURPOSES OF
THIS AGREEMENT, DISABILITY SHALL MEAN (1) EXECUTIVE IS UNABLE TO ENGAGE IN ANY
SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINED PHYSICAL OR
MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR TO LAST FOR A
CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, OR (2) EXECUTIVE IS, BY
REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN TWELVE (12) MONTHS, RECEIVING INCOME REPLACEMENT OR DISABILITY 
BENEFITS FOR A PERIOD OF NOT LESS THAN THREE (3) MONTHS UNDER ANY GROUP
LONG-TERM DISABILITY PLAN OR ACCIDENT AND HEALTH PLAN THEN MAINTAINED BY
EMPLOYER.  IN THE EVENT THAT EXECUTIVE RETURNS TO FULL-TIME EMPLOYMENT WITH
EMPLOYER FOLLOWING THE NOTICE OF DISABILITY SUSPENSION BUT PRIOR TO THE
DISABILITY SUSPENSION EFFECTIVE DATE, THE NOTICE OF DISABILITY SUSPENSION SHALL
BE DEEMED AUTOMATICALLY WITHDRAWN.  IN ANY EVENT, THE PERIOD OF DISABILITY
SUSPENSION WILL

 

5

--------------------------------------------------------------------------------


 


END ON THE EARLIEST TO OCCUR OF THE FOLLOWING (“DISABILITY TERMINATION DATE”): 
(A) THE DATE ON WHICH EXECUTIVE RETURNS TO FULL-TIME EMPLOYMENT WITH EMPLOYER;
(B) EXECUTIVE’S DEATH, IN WHICH EVENT THE PROVISIONS OF SECTION 4.2 SHALL
GOVERN; OR (C) THE TERMINATION BY EITHER PARTY OR THE EXPIRATION OF THE TERM OF
EMPLOYMENT, IN EACH CASE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


EMPLOYER SHALL PAY TO EXECUTIVE, AS OF THE DISABILITY SUSPENSION EFFECTIVE DATE,
THE ACCRUED OBLIGATIONS.  DURING THE PERIOD OF DISABILITY SUSPENSION UP UNTIL
THE DISABILITY TERMINATION DATE EXECUTIVE SHALL:


 


(A)                                  RECEIVE AN AMOUNT EQUAL, ON A PER ANNUM
BASIS, TO SEVENTY-FIVE PERCENT (75%) OF EXECUTIVE’S HIGHEST ANNUAL COMPENSATION,
AS HEREAFTER DEFINED, AS DETERMINED ON THE DISABILITY SUSPENSION EFFECTIVE
DATE.  SUCH AMOUNT SHALL BE PAID BY EMPLOYER, COMMENCING ON THE FIRST ORDINARY
PAYROLL PAYMENT DATE FOLLOWING THE DISABILITY SUSPENSION EFFECTIVE DATE, IN
EQUAL PERIODIC INSTALLMENTS IN ACCORDANCE WITH EMPLOYER’S ORDINARY PAYROLL
PRACTICES IN EFFECT AT THE TIME OF SUCH PAYMENTS ARE MADE.  THE PAYMENTS MADE
PURSUANT TO THIS PROVISION SHALL BE IN ADDITION TO ANY PAYMENTS OR OTHER
BENEFITS PAYABLE TO EXECUTIVE UNDER ANY QUALIFIED OR NONQUALIFIED RETIREMENT
PLANS OR PROGRAMS MAINTAINED BY EMPLOYER BUT SHALL BE REDUCED BY ANY PAYMENTS
RECEIVED BY EXECUTIVE DURING SUCH DISABILITY SUSPENSION UNDER ANY GROUP
LONG-TERM DISABILITY PLAN MAINTAINED BY EMPLOYER;


 


(B)                                 CONTINUE TO ACCRUE AND PARTICIPATE IN ALL
INCENTIVE, PENSION, RETIREMENT, SAVINGS, STOCK OPTION AND OTHER STOCK GRANT AND
EQUITY COMPENSATION PLANS, AS WELL AS ALL OTHER EMPLOYEE BENEFIT PLANS AND
PROGRAMS, WHICH ARE REFERENCED IN SECTION 3.3; AND


 


(C)                                  CONTINUE TO RECEIVE ALL LIFE, HEALTH AND
OTHER WELFARE COVERAGE AND BENEFITS AS SET FORTH IN SECTION 3.4, INCLUDING THOSE
FOR THE BENEFIT OF EXECUTIVE’S SPOUSE AND OTHER ELIGIBLE DEPENDENTS.


 


FROM AND AFTER THE DISABILITY SUSPENSION EFFECTIVE DATE, EMPLOYER SHALL BE FREE
TO FILL EXECUTIVE’S POSITIONS; PROVIDED, HOWEVER, THAT IF EXECUTIVE IS ABLE TO
RETURN TO FULL-TIME EMPLOYMENT WITH EMPLOYER AT ANY TIME DURING THE PERIOD OF
DISABILITY SUSPENSION PRIOR TO THE DISABILITY TERMINATION DATE, EXECUTIVE SHALL
RESUME HIS POSITIONS AND DUTIES WITH EMPLOYER UNLESS EMPLOYER HAS FILLED EITHER
OF THOSE POSITIONS AND DOES NOT REAPPOINT EXECUTIVE TO BOTH SUCH POSITIONS, IN
WHICH EVENT, EXECUTIVE MAY, AT HIS OPTION:


 


(I)                                     ASSUME THE POSITION(S) AND DUTIES THAT
EMPLOYER MAY ASSIGN TO HIM AT THE SAME BASE SALARY AS WAS IN EFFECT ON THE
DISABILITY SUSPENSION EFFECTIVE DATE AND, OTHERWISE, ON THE SAME TERMS AND
CONDITIONS AS SET FORTH HEREIN; OR


 


(II)                                  IN THE EVENT THAT THE POSITION AND DUTIES
ASSIGNED TO HIM WOULD CONSTITUTE A MATERIAL DIMINUTION IN HIS AUTHORITY, DUTIES

 

6

--------------------------------------------------------------------------------


 


OR RESPONSIBILITIES OR OTHERWISE CONSTITUTE GOOD REASON, AS HEREINAFTER DEFINED,
EXECUTIVE MAY EXERCISE HIS RIGHT TO TERMINATE THIS AGREEMENT FOR GOOD REASON
PURSUANT TO SECTION 4.5.


 


IN THE EVENT THAT EXECUTIVE REFUSES TO ASSUME THE POSITION AND DUTIES ASSIGNED
TO HIM PURSUANT TO CLAUSE (I) UNDER CIRCUMSTANCES THAT DO NOT CONSTITUTE GOOD
REASON, SUCH SHALL CONSTITUTE A VOLUNTARY TERMINATION BY EXECUTIVE SUBJECT TO
SECTION 4.6 BELOW.


 


NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT TO THE CONTRARY,
THE OCCURRENCE OF A DISABILITY SUSPENSION SHALL NOT IN ANY WAY PREVENT OR
OTHERWISE LIMIT THE PARTIES FROM EXERCISING ANY OF THEIR RESPECTIVE RIGHTS TO
TERMINATE THE TERM OF EMPLOYMENT AT ANY TIME IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT OR FROM DELIVERING NOTICE OF NON-RENEWAL PURSUANT TO SECTION 1.


 


FURTHER, NOTHING IN THIS SECTION SHALL BE DEEMED AS A WAIVER BY EXECUTIVE OF HIS
RIGHT TO UNPAID LEAVE UNDER THE FAMILY AND MEDICAL LEAVE ACT OF 1993, THE
AMERICANS WITH DISABILITIES ACT OF 1990, OR ANY ANALOGOUS PROVISION OF STATE
LAW.


 


4.4                               FOR CAUSE.  SUBJECT TO COMPLIANCE WITH THE
PROCEDURE SET FORTH HEREIN, EMPLOYER WILL HAVE THE RIGHT TO TERMINATE
EXECUTIVE’S EMPLOYMENT FOR CAUSE.   FOR PURPOSES OF THIS AGREEMENT, “CAUSE”
MEANS: (I) EXECUTIVE’S WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY PERFORM
HIS EMPLOYMENT DUTIES (OTHER THAN ANY SUCH FAILURE RESULTING FROM EXECUTIVE’S
ILLNESS OR DISABILITY, WHICH SHALL BE SUBJECT TO THE PROVISIONS OF THE PRECEDING
SECTION), OR (II) EXECUTIVE’S WILLFULLY ENGAGING IN CONDUCT (OTHER THAN CONDUCT
RELATED TO THE OPERATION OF AN AUTOMOBILE) WHICH IS DEMONSTRABLY AND MATERIALLY
INJURIOUS TO EMPLOYER, MONETARILY OR OTHERWISE; PROVIDED, HOWEVER, THAT NO ACT
OR FAILURE TO ACT, ON THE PART OF EXECUTIVE SHALL BE DEEMED “WILLFUL” UNLESS
DONE, OR OMITTED TO BE DONE, BY EXECUTIVE NOT IN GOOD FAITH AND WITHOUT
REASONABLE BELIEF THAT EXECUTIVE’S ACT OR FAILURE TO ACT, WAS IN THE BEST
INTEREST OF EMPLOYER. UPON SUCH TERMINATION, EXECUTIVE WILL THEREAFTER BE
ENTITLED TO RECEIVE ONLY THE COMPENSATION AND BENEFITS SET FORTH IN SECTION 4.1
(A) THROUGH (E) HEREINABOVE APPLICABLE TO EXPIRATION OF THE TERM DUE TO
NON-RENEWAL.


 


(A) PROCEDURE.  AT A MEETING OF THE APPLICABLE EMPLOYER’S BOARD OF DIRECTORS,
DULY CALLED FOR THE PURPOSE OF DETERMINING WHETHER CAUSE EXISTS (“DETERMINATION
MEETING”), THE ALLEGED ACTS OR OMISSIONS OF EXECUTIVE MUST BE FOUND BY
TWO-THIRDS OF THE DISINTERESTED DIRECTORS PRESENT AT THE MEETING TO HAVE BEEN
ESTABLISHED BEYOND REASONABLE DOUBT.   FOR PURPOSES OF THIS SECTION 4.4,
“DISINTERESTED” SHALL MEAN THOSE DIRECTORS OTHER THAN THE EXECUTIVE AND ANY
OTHER DIRECTORS WHO ARE ALLEGED TO HAVE BEEN INVOLVED OR OTHERWISE TO HAVE AN
INTEREST IN ANY OF SUCH ALLEGED ACTS OR OMISSIONS OF THE EXECUTIVE.  IF SAID
BOARD DETERMINES, AS SET FORTH IN THE PRECEDING SENTENCE, THAT CAUSE EXISTS,
SAID EMPLOYER SHALL DELIVER, WITHIN TEN (10) DAYS OF THE DETERMINATION MEETING,
WRITTEN NOTICE TO EXECUTIVE OF SAME WHICH SHALL SET FORTH, IN REASONABLE DETAIL,
THE FINDINGS OF THE BOARD

 

7

--------------------------------------------------------------------------------


 


AS TO THE ACT(S) AND/OR OMISSION(S), INCLUDING THE DATES, FACTS AND
CIRCUMSTANCES, CONSTITUTING CAUSE (“NOTICE OF TERMINATION FOR CAUSE”).  THE
NOTICE OF TERMINATION FOR CAUSE SHALL ALSO ADVISE EXECUTIVE THAT UNLESS AN
OPPORTUNITY NOTICE, AS HEREINAFTER DEFINED, IS DELIVERED BY EXECUTIVE AS
HEREINAFTER PROVIDED, EXECUTIVE’S EMPLOYMENT SHALL TERMINATE FOR CAUSE EFFECTIVE
ON THE ELEVENTH (11TH) DAY AFTER THE RECEIPT BY EXECUTIVE OF THE NOTICE OF
TERMINATION FOR CAUSE.  EXECUTIVE MAY, WITHIN TEN (10) DAYS OF HIS RECEIPT OF
THE NOTICE OF TERMINATION FOR CAUSE, REQUEST, BY WRITTEN NOTICE DELIVERED TO
SAID EMPLOYER, THAT A SPECIAL MEETING OF THE BOARD BE CALLED FOR THE PURPOSE OF
PROVIDING EXECUTIVE AN OPPORTUNITY TO APPEAR BEFORE THE BOARD, WITH COUNSEL, TO
DISCUSS SUCH ACT(S) OR OMISSION(S) (“OPPORTUNITY NOTICE”).  UPON RECEIPT OF THE
OPPORTUNITY NOTICE, A SPECIAL MEETING OF THE BOARD SHALL BE DULY CALLED TO TAKE
PLACE ON A DATE SELECTED BY THE BOARD, WHICH IS NOT LESS THAN TEN (10) NOR MORE
THAN THIRTY (30) DAYS AFTER EMPLOYER’S RECEIPT OF THE OPPORTUNITY NOTICE, AT THE
PRINCIPAL OFFICE OF SAID EMPLOYER OR SUCH OTHER LOCATIONS AS HAS BEEN MUTUALLY
AGREED UPON BY EMPLOYER AND EXECUTIVE (“FINAL MEETING”).  IF THE BOARD DOES NOT,
BY VOTE OF GREATER THAN ONE-THIRD OF THE DISINTERESTED DIRECTORS PRESENT AT THE
MEETING, RESCIND ITS NOTICE OF TERMINATION FOR CAUSE AT THE FINAL MEETING OR
EXECUTIVE FAILS TO ATTEND THE FINAL MEETING FOR ANY REASON OTHER THAN EITHER A
VALID MEDICAL REASON OR A REASON THAT IS DEEMED CREDIBLE AND SUFFICIENT BY THE
ACTING CHAIRMAN OF THE BOARD IN HIS OR HER SOLE AND ABSOLUTE DISCRETION (IN
WHICH EVENT, THE CHAIRMAN SHALL RESCHEDULE THE FINAL MEETING TO A DATE SELECTED
BY HIM OR HER THAT IS PRACTICAL IN LIGHT OF THE REASON FOR EXECUTIVE’S FAILURE
TO ATTEND), EXECUTIVE’S EMPLOYMENT SHALL BE TERMINATED FOR CAUSE EFFECTIVE
IMMEDIATELY AS OF THE CONCLUSION OF THE FINAL MEETING, WITHOUT FURTHER NOTICE. 
THE PROCEDURE SET FORTH HEREIN SHALL AT ALL TIMES BE SUBJECT TO THE REQUIREMENTS
OF APPLICABLE LAW, REGULATION, REGULATORY POLICY OR OTHER REGULATORY
REQUIREMENTS.


 


(B) SUSPENSION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
DURING THE PERIOD COMMENCING ON THE DATE ON WHICH NOTICE OF THE DETERMINATION
MEETING IS DULY GIVEN TO THE BOARD AND ENDING THE EARLIEST OF THE DATE OF
(I) THE DETERMINATION MEETING, IF NO DETERMINATION OF CAUSE IS MADE AT SAID
MEETING AS HEREINABOVE PROVIDED,  (II) THE DATE OF TERMINATION (WHICH MAY BE
EITHER THE ELEVENTH DAY FOLLOWING EXECUTIVE’S RECEIPT OF THE NOTICE OF
TERMINATION FOR CAUSE IF AN OPPORTUNITY NOTICE IS NOT DELIVERED BY EXECUTIVE AS
HEREINABOVE PROVIDED OR THE DATE OF THE FINAL MEETING IF AN OPPORTUNITY NOTICE
IS PROVIDED AND THE NOTICE OF TERMINATION OF CAUSE IS NOT RESCINDED AT SUCH
MEETING), OR (III) THE DATE OF THE FINAL MEETING IF THE NOTICE OF TERMINATION
FOR CAUSE IS RESCINDED AS SET FORTH IN SUBSECTION (C) BELOW:


 


(1) EXECUTIVE, IN THE SOLE DISCRETION OF THE BOARD MAY BE

 

8

--------------------------------------------------------------------------------


 


SUSPENDED FROM EMPLOYMENT WITH EMPLOYER AND THE BOARD MAY, DURING SUCH PERIOD,
REASONABLY LIMIT EXECUTIVE’S ACCESS TO THE PRINCIPAL OFFICES AND ANY OTHER
PREMISES OF EMPLOYER AND/OR EXECUTIVE’S ACCESS TO ANY OF EMPLOYER’S ASSETS OR
PERSONNEL; AND


 


(2)  EXECUTIVE SHALL CONTINUE TO RECEIVE HIS BASE SALARY AND ALL BENEFITS IN
ACCORDANCE WITH SECTION 3 OF THIS AGREEMENT TO THE EXTENT SUCH PAYMENTS AND
BENEFITS ARE NOT PROHIBITED BY APPLICABLE LAW, REGULATION, REGULATORY POLICY OR
OTHER REGULATORY REQUIREMENT.


 


(C)                                RESCISSION OF NOTICE OF TERMINATION FOR
CAUSE.  IN THE EVENT THAT THE FINAL MEETING IS NOT CALLED AS PROVIDED FOR
HEREIN, OR A QUORUM OF THE BOARD FAILS TO APPEAR FOR THE FINAL MEETING, OR THE
BOARD VOTES TO RESCIND ITS NOTICE OF TERMINATION FOR CAUSE THEN SUCH NOTICE
SHALL BE DEEMED RESCINDED AND EXECUTIVE SHALL BE RETURNED TO HIS DUTIES AS OF
THE DATE OF SUCH RESCISSION.


 


(D)                                 TIMELINESS.  NO EVENT SHALL CONSTITUTE
GROUNDS FOR A “CAUSE” TERMINATION IN THE EVENT THAT EMPLOYER FAILS TO TAKE
ACTION WITHIN 90 DAYS AFTER EMPLOYER’S CHAIRMAN OR THE CHAIRMAN OF EMPLOYER’S
AUDIT COMMITTEE OBTAINS KNOWLEDGE OF THE OCCURRENCE OF SUCH EVENT.


 


(E)                                  PAYMENT UPON TERMINATION FOR CAUSE.  IF
EXECUTIVE’S EMPLOYMENT SHALL BE TERMINATED FOR CAUSE AS SET FORTH HEREIN,
EMPLOYER SHALL PAY EXECUTIVE:


 


(I)                                     THE ACCRUED OBLIGATIONS, AND


 


(II)                                  THE ADDITIONAL BENEFITS, IN ACCORDANCE
WITH THE TERMS OF THE APPLICABLE PLAN, PROGRAM OR ARRANGEMENT.


 


4.5                               INVOLUNTARY TERMINATION.


 


4.5.1                     TERMINATION BY EMPLOYER WITHOUT CAUSE.  EMPLOYER MAY,
UNILATERALLY, TERMINATE EXECUTIVE’S EMPLOYMENT FOR ANY REASON AND WITHOUT CAUSE
OR FOR NO REASON AT ALL AT ANY TIME DURING THE TERM OF EMPLOYMENT UPON SIXTY
(60) DAYS PRIOR WRITTEN NOTICE TO EXECUTIVE.  IF EMPLOYER TERMINATES EXECUTIVE’S
EMPLOYMENT PURSUANT TO THIS SECTION 4.5.1, THEN THE TERM OF EMPLOYMENT SHALL
THEREUPON END (“DATE OF INVOLUNTARY TERMINATION”) AND EXECUTIVE SHALL, SUBJECT
TO BANK REGULATORY LIMITATIONS AS REFERENCED IN SECTION 4.14, ONLY BE ENTITLED
TO RECEIVE THE FOLLOWING:


 


(A)                                  THE ACCRUED OBLIGATIONS; PROVIDED, HOWEVER,
THAT IN ADDITION TO THE PAYMENT OF THE PER DIEM VALUE OF ANY UNUSED VACATION
DAYS THAT HAVE ACCRUED DURING THE TERM OF EMPLOYMENT PRIOR TO THE DATE OF
INVOLUNTARY TERMINATION, EXECUTIVE SHALL RECEIVE THE UNUSED, UNACCRUED PORTION
OF ANY VACATION DAYS AVAILABLE THROUGH THE END (BUT NOT BEYOND) THE CALENDAR
YEAR IN WHICH THE DATE OF INVOLUNTARY TERMINATION OCCURS,


 


(B)                                 THE ADDITIONAL BENEFITS,

 

9

--------------------------------------------------------------------------------


 


(C)                                  AN AGGREGATE AMOUNT EQUAL TO TWO TIMES
EXECUTIVE’S HIGHEST ANNUAL COMPENSATION, AS HEREINAFTER DEFINED (“SEVERANCE
PAYMENT”), SUCH AMOUNT SHALL BE PAID NO LATER THAN TWO AND ONE-HALF (2 ½) MONTHS
AFTER THE CLOSE OF THE TAXABLE YEAR OF EXECUTIVE OR EMPLOYER IN WHICH THE DATE
OF INVOLUNTARY TERMINATION OCCURS,


 


(D)                                 TO HAVE EMPLOYER PAY THE FULL PREMIUMS
(EMPLOYER AND EMPLOYEE PORTIONS) FOR EXECUTIVE’S AND ANY COVERED BENEFICIARY’S
COVERAGE UNDER COBRA HEALTH CONTINUATION BENEFITS OVER THE EIGHTEEN (18) MONTH
PERIOD IMMEDIATELY FOLLOWING THE DATE OF TERMINATION.  NOTWITHSTANDING THE
FOREGOING, IF EXECUTIVE ACCEPTS POST-EMPLOYMENT WITH ANOTHER ENTITY THAT
PROVIDES COMPARABLE HEALTHCARE, DURING SUCH PERIOD, EMPLOYER SHALL NOT PROVIDE
EXECUTIVE WITH SUCH HEALTH CONTINUATION BENEFITS, AND


 


(E)                                  REIMBURSEMENT FOR THE REASONABLE FEES OF A
PROFESSIONAL OUT-PLACEMENT SERVICE SELECTED BY EXECUTIVE; PROVIDED, HOWEVER,
THAT ONLY EXPENSES INCURRED BY EXECUTIVE NO LATER THAN THE END OF THE SECOND
TAXABLE YEAR FOLLOWING THE YEAR IN WHICH THE DATE OF INVOLUNTARY TERMINATION
OCCURS SHALL BE REIMBURSED AND SUCH REIMBURSEMENT SHALL BE PAID BY THE END OF
THE THIRD TAXABLE YEAR FOLLOWING THE YEAR IN WHICH THE DATE OF INVOLUNTARY
TERMINATION OCCURS.


 


4.5.2                     TERMINATION BY EXECUTIVE FOR GOOD REASON. EXECUTIVE
MAY TERMINATE HIS EMPLOYMENT FOR GOOD REASON.  UPON A TERMINATION BY EXECUTIVE
FOR GOOD REASON, EXECUTIVE SHALL BE ENTITLED TO THE SAME PAYMENTS AND BENEFITS
AS PROVIDED IN SECTION 4.5.1 ABOVE.  IN NO EVENT SHALL A TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR GOOD REASON OCCUR UNLESS AND UNTIL EXECUTIVE PROVIDES
EMPLOYER, WITHIN NINETY (90) CALENDAR DAYS FOLLOWING THE DATE ON WHICH THE FACTS
AND CIRCUMSTANCES UNDERLYING THE FINDING OF GOOD REASON REASONABLY COULD HAVE
BEEN KNOWN BY EXECUTIVE, WITH WRITTEN NOTICE THEREOF STATING WITH SPECIFICITY
THE FACTS AND CIRCUMSTANCES UNDERLYING THE FINDING OF GOOD REASON AND, IF THE
BASIS FOR SUCH FINDING OF GOOD REASON IS CAPABLE OF BEING CURED BY EMPLOYER,
PROVIDING EMPLOYER WITH AN OPPORTUNITY TO CURE THE SAME WITHIN THIRTY (30)
CALENDAR DAYS AFTER RECEIPT OF SUCH NOTICE.  IF EXECUTIVE TERMINATES HIS
EMPLOYMENT PURSUANT TO THIS SECTION 4.5.2, THEN THE TERM OF EMPLOYMENT SHALL END
UPON THE RECEIPT BY EMPLOYER OF THE NOTICE REQUIRED BY THIS SECTION 4.5.2;
PROVIDED, HOWEVER, THAT IF THE BASIS FOR SUCH FINDING OF GOOD REASON IS CAPABLE
OF BEING CURED BUT EMPLOYER FAILS TO CURE AS HEREINABOVE PROVIDED, THE TERM OF
EMPLOYMENT SHALL END  ON THE THIRTY-FIRST CALENDAR DAY FOLLOWING SUCH NOTICE
(“DATE OF INVOLUNTARY TERMINATION”).


 


“GOOD REASON” SHALL MEAN, WITHOUT EXECUTIVE’S PRIOR WRITTEN CONSENT, THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS OR ACTIONS:


 


(A)                                  MATERIAL DIMINUTION OF BASE SALARY ;


 


(B)                                 MATERIAL DIMINUTION IN EXECUTIVE’S
AUTHORITY, DUTIES OR

 

10

--------------------------------------------------------------------------------


 


RESPONSIBILITIES;


 


(C)                                  MATERIAL DIMINUTION IN THE AUTHORITY,
DUTIES OR RESPONSIBILITIES OF THE SUPERVISOR TO WHOM EXECUTIVE IS REQUIRED TO
REPORT, INCLUDING A REQUIREMENT THAT EXECUTIVE REPORT TO A CORPORATE OFFICER OR
EMPLOYEE INSTEAD OF DIRECTLY TO THE BOARD OF DIRECTORS;


 


(D)                                 MATERIAL DIMINUTION IN THE BUDGET OVER WHICH
EXECUTIVE RETAINS AUTHORITY;


 


(E)                                  MATERIAL CHANGE IN GEOGRAPHIC LOCATION AT
WHICH EXECUTIVE MUST PERFORM THE SERVICES; OR


 


(F)                                    ANY OTHER ACTION OR INACTION THAT
CONSTITUTES A MATERIAL BREACH OF THE TERMS OF AN APPLICABLE EMPLOYMENT AGREEMENT
INCLUDING, BUT NOT LIMITED TO EMPLOYER’S FAILURE TO OBTAIN A SATISFACTORY
AGREEMENT FROM ANY SUCCESSOR(S) TO ASSUME AND AGREE TO PERFORM EMPLOYER’S
OBLIGATIONS UNDER THIS AGREEMENT.


 


IN ORDER TO CONSTITUTE AN INVOLUNTARY TERMINATION UNDER THIS SECTION 4.5.2,
EXECUTIVE MUST ACTUALLY TERMINATE HIS EMPLOYMENT PURSUANT TO THIS SECTION 4.5.2
WITHIN SIX (6) MONTHS FOLLOWING THE DATE ON WHICH THE FACTS AND CIRCUMSTANCES
UNDERLYING THE FINDING OF GOOD REASON REASONABLY COULD HAVE BEEN KNOWN BY
EXECUTIVE.


 


4.6                               VOLUNTARY TERMINATION.  EXECUTIVE SHALL GIVE
EMPLOYER NOT LESS THAN SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE OF HIS INTENTION
VOLUNTARILY TO TERMINATE HIS EMPLOYMENT BY EMPLOYER OTHER THAN FOR GOOD REASON.
IF EXECUTIVE TERMINATES HIS EMPLOYMENT ON HIS OWN INITIATIVE WITHOUT GOOD REASON
AND UNDER CIRCUMSTANCES OTHER THAN (I) A TERMINATION DUE TO DEATH, (II) A
TERMINATION DUE TO RETIREMENT, OR (III) AN EXPIRATION OF THE TERM DUE TO
NON-RENEWAL, THEN EXECUTIVE UPON SUCH TERMINATION (“VOLUNTARY TERMINATION”),
WILL ONLY BE ENTITLED TO RECEIVE THE FOLLOWING:


 


(A)                                  THE ACCRUED OBLIGATIONS, AND


 


(B)                                 THE ADDITIONAL BENEFITS, IN ACCORDANCE WITH
THE TERMS OF THE APPLICABLE PLAN, PROGRAM OR ARRANGEMENT.


 


4.7                               TERMINATION DUE TO RETIREMENT.  DURING THE
TERM OF EMPLOYMENT, EXECUTIVE MAY, UPON REACHING SIXTY-TWO (62) YEARS OF AGE,
VOLUNTARILY TERMINATE HIS EMPLOYMENT HEREUNDER BY GIVING NOT LESS THAN SIXTY
(60) DAYS PRIOR WRITTEN NOTICE TO EMPLOYER (“RETIREMENT”).  UPON EXPIRATION OF
SAID SIXTY (60) DAY NOTICE PERIOD (“RETIREMENT EFFECTIVE DATE”), EXECUTIVE WILL
ONLY BE ENTITLED TO RECEIVE THE FOLLOWING:


 


(A)                                  THE ACCRUED OBLIGATIONS,


 


(B)                                 THE ADDITIONAL BENEFITS, IN ACCORDANCE WITH
THE TERMS OF THE APPLICABLE PLAN, PROGRAM OR ARRANGEMENT,

 

11

--------------------------------------------------------------------------------


 


(C)                                  ANY RIGHTS TO INDEMNIFICATION IN ACCORDANCE
WITH SECTION 6 OF THIS AGREEMENT,


 


(D)                                 TO CONTINUE, TOGETHER WITH HIS SPOUSE AND
ELIGIBLE DEPENDENTS, PARTICIPATION IN THE WELFARE BENEFITS DESCRIBED IN
SECTION 3.4 (COLLECTIVELY, THE “CONTINUING BENEFIT PLANS”); PROVIDED, HOWEVER,
THAT COVERAGE (WITH REGARD TO MEDICAL AND DENTAL BENEFITS FOR THE PERIOD AFTER
THE END OF THE EIGHTEEN (18) MONTH PERIOD FOLLOWING THE DATE OF TERMINATION)
SHALL, UNLESS SAME IS A NONTAXABLE BENEFIT EXCLUDIBLE FROM INCOME UNDER
SECTION 105 OF THE CODE, BE DEEMED TO BE MONTHLY, IN-KIND PAYMENTS OF THE
PREMIUMS AND WILL BE TAXABLE INCOME TO EXECUTIVE; AND PROVIDED, FURTHER, THAT
THE PARTICIPATION BY EXECUTIVE (AND, TO THE EXTENT APPLICABLE, EXECUTIVE’S
SPOUSE AND DEPENDENTS) IN ANY CONTINUING BENEFIT PLAN SHALL CEASE ON THE DATE,
IF ANY, ON WHICH EXECUTIVE BECOMES ELIGIBLE FOR COMPARABLE BENEFITS UNDER A
SIMILAR PLAN, POLICY  OR PROGRAM OF A SUBSEQUENT EMPLOYER (“END DATE”). 
EXECUTIVE’S PARTICIPATION IN THE CONTINUING BENEFIT PLANS WILL BE ON THE SAME
TERMS AND CONDITIONS THAT WOULD HAVE APPLIED HAD EXECUTIVE CONTINUED TO BE
EMPLOYED BY EMPLOYER THROUGH THE END DATE.  TO THE EXTENT ANY SUCH BENEFITS
CANNOT BE PROVIDED UNDER THE TERMS OF THE APPLICABLE PLAN, POLICY OR PROGRAM,
EMPLOYER SHALL PROVIDE (OR SHALL CAUSE TO BE PROVIDED) A COMPARABLE BENEFIT
UNDER ANOTHER PLAN.


 


4.8                               HIGHEST ANNUAL COMPENSATION.  “HIGHEST ANNUAL
COMPENSATION” MEANS, AS DETERMINED AS OF THE DATE OF TERMINATION OF EXECUTIVE’S
TERM OF EMPLOYMENT UNDER THE APPLICABLE TERMINATION PROVISION SET FORTH ABOVE,
THE SUM OF (A) THE HIGHEST PER ANNUM RATE OF BASE SALARY PAID BY EMPLOYER TO
EXECUTIVE AT ANY TIME DURING THE TERM OF EMPLOYMENT PRIOR TO SUCH DATE OF
TERMINATION, AND (B) THE HIGHEST ANNUAL CASH PERFORMANCE BONUS OR OTHER ANNUAL
CASH INCENTIVE COMPENSATION PAID BY EMPLOYER TO EXECUTIVE, INCLUDING ALL SUCH
CASH AMOUNTS PAID TO EXECUTIVE INDIVIDUALLY AND AS PART OF AN EMPLOYEE OR
EXECUTIVE COMPENSATION GROUP  (OR WHICH WOULD HAVE BEEN PAID BUT FOR AN ELECTION
BY EXECUTIVE TO DEFER PAYMENT TO A LATER PERIOD) WITH RESPECT TO ANY FISCAL YEAR
OF EMPLOYER DURING THE TERM OF EMPLOYMENT PRIOR TO SUCH DATE OF TERMINATION.


 


4.9                               CHANGE IN CONTROL.   A “CHANGE IN CONTROL
EVENT” MEANS ANY EVENT THAT MAY QUALIFY AS A “CHANGE IN CONTROL” UNDER COMPANY’S
2003 STOCK INCENTIVE PLAN, AS MAY BE AMENDED AND IN EFFECT FROM TIME TO TIME.


 


(A)                                  TERMINATION PURSUANT TO CERTAIN PROVISIONS
PRIOR TO A CHANGE IN CONTROL EVENT.  IF THE TERM OF EMPLOYMENT HAS BEEN
TERMINATED PURSUANT TO SECTIONS 4.2, 4.6 OR 4.7 AT ANY TIME DURING THE TWELVE
MONTH PERIOD PRIOR TO A CHANGE IN CONTROL EVENT, EXECUTIVE OR THE NAMED
BENEFICIARY OR OTHER LEGAL REPRESENTATIVE, AS THE CASE MAY BE, SHALL BE
ENTITLED  TO RECEIVE, IN ADDITION TO PAYMENTS AND BENEFITS SET FORTH IN THE

 

12

--------------------------------------------------------------------------------


 


APPLICABLE SECTION, THE SEVERANCE PAYMENT AS SET FORTH IN SECTION 4.5.1(C) ABOVE
SUBJECT TO THE PROVISIONS OF SECTION 4.11 (“CHANGE IN CONTROL PAYMENT”);
PROVIDED, HOWEVER, THAT ANY SUMS PREVIOUSLY PAID TO EXECUTIVE’S NAMED
BENEFICIARY OR OTHER LEGAL REPRESENTATIVE PURSUANT TO SECTION 4.2(C) PROVIDING
FOR A LUMP SUM PAYMENT SHALL REDUCE THE AMOUNT OF THE CHANGE IN CONTROL 
PAYMENT.  IN ANY SUCH CASE, THE CHANGE IN CONTROL PAYMENT SHALL BE PAID ON THE
EARLIEST DATE DURING THE FIRST TAXABLE YEAR OF EXECUTIVE FOLLOWING THE TAXABLE
YEAR OF EXECUTIVE IN WHICH EXECUTIVE’S EMPLOYMENT TERMINATES ON WHICH SUCH
PAYMENT CAN BE MADE IN COMPLIANCE WITH SECTION 409A OF CODE.


 


(B)                                 TERMINATION PURSUANT TO CERTAIN PROVISIONS
FOLLOWING A CHANGE IN CONTROL EVENT. (I) IF, DURING THE PERIOD BEGINNING ON THE
DATE OF THE CHANGE IN CONTROL EVENT AND ENDING ON THE DATE TWO (2) YEARS AFTER A
CHANGE IN CONTROL EVENT, EXECUTIVE’S TERM OF EMPLOYMENT IS TERMINATED PURSUANT
TO SECTION 4.2, EXECUTIVE’S NAMED BENEFICIARY OR OTHER LEGAL REPRESENTATIVE, AS
THE CASE MAY BE, SHALL BE ENTITLED TO RECEIVE, IN ADDITION TO PAYMENTS AND
BENEFITS SET FORTH IN SECTION 4.2, THE CHANGE IN CONTROL PAYMENT; PROVIDED,
HOWEVER, THAT PAYMENT OF THE CHANGE IN CONTROL PAYMENT SHALL BE IN LIEU OF THE
LUMP SUM PAYMENT.  IN SUCH CASE, THE CHANGE IN CONTROL PAYMENT WILL BE PAID
IMMEDIATELY WITHIN THIRTY (30) DAYS OF THE DATE OF DEATH; (II) IF, DURING THE
PERIOD BEGINNING ON THE DATE OF THE CHANGE IN CONTROL EVENT AND ENDING ON THE
DATE THAT IS ONE (1) YEAR AFTER A CHANGE IN CONTROL EVENT, EXECUTIVE EITHER
VOLUNTARILY TERMINATES HIS EMPLOYMENT PURSUANT TO SECTION 4.6, OR RETIRES
PURSUANT TO SECTION 4.7, THEN EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE CHANGE
IN CONTROL PAYMENT, SUCH PAYMENT TO BE PAID WITHIN THIRTY (30) DAYS FOLLOWING
THE DATE EXECUTIVE EMPLOYMENT TERMINATES.  .


 


4.10                        RELEASE.  IN THE EVENT OF TERMINATION OF EMPLOYMENT
FOR ANY REASON, THE PAYMENTS AND OTHER BENEFITS (IF ANY) REQUIRED TO BE PROVIDED
TO EXECUTIVE PURSUANT TO THIS SECTION 4 (INCLUDING THOSE, IF ANY, REQUIRED UNDER
THIS SECTION 4 TO BE PAID PURSUANT TO OTHER SECTIONS OF THIS AGREEMENT) WILL BE
IN FULL AND COMPLETE SATISFACTION OF ANY AND ALL OBLIGATIONS OWING TO EXECUTIVE
PURSUANT TO THIS AGREEMENT AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OTHER CLAIMS EXECUTIVE MAY HAVE IN RESPECT OF EXECUTIVE’S EMPLOYMENT BY
EMPLOYER. SUCH AMOUNTS SHALL CONSTITUTE LIQUIDATED DAMAGES WITH RESPECT TO ANY
AND ALL SUCH RIGHTS AND CLAIMS AND, UPON EXECUTIVE’S RECEIPT OF SUCH AMOUNTS,
EMPLOYER SHALL BE RELEASED AND DISCHARGED FROM ANY AND ALL LIABILITY TO
EXECUTIVE IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH
EXECUTIVE’S EMPLOYMENT BY EMPLOYER. NOTWITHSTANDING THE FOREGOING, EXECUTIVE
SHALL RETAIN ALL RIGHTS (I) WITH RESPECT TO EMPLOYER’S CONTINUING OBLIGATIONS TO
INDEMNIFY THE EXECUTIVE AS A FORMER OFFICER OR DIRECTOR OF EMPLOYER AS SET FORTH
IN SECTION 6,  (II) MATTERS COVERED BY PROVISIONS OF THIS AGREEMENT THAT
EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT,  (III) RIGHTS TO WHICH
EXECUTIVE IS ENTITLED BY VIRTUE OF HIS

 

13

--------------------------------------------------------------------------------


 


PARTICIPATION IN THE EMPLOYEE BENEFIT PLANS, POLICIES AND ARRANGEMENTS OF
EMPLOYER, AND (IV) AS OTHERWISE EXCLUDED BY APPLICABLE LAW.


 


4.11                        CODE SECTION 280G REDUCTION.  ANYTHING IN THIS
AGREEMENT OR IN ANY OTHER AGREEMENT, CONTRACT, UNDERSTANDING, PLAN OR PROGRAM,
ENTERED INTO OR MAINTAINED BY EMPLOYER TO THE CONTRARY NOTWITHSTANDING, IN THE
EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR DISTRIBUTION BY EMPLOYER TO OR
FOR THE BENEFIT OF EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE
(COLLECTIVELY, THE “PAYMENTS”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE, AND/OR ANY SUCCESSOR PROVISION OR SECTION THERETO
(SUCH EXCISE TAX, TOGETHER WITH ANY INTEREST OR PENALTIES INCURRED BY EXECUTIVE
WITH RESPECT TO SUCH EXCISE TAX, COLLECTIVELY, THE “EXCISE TAX”), AND IF THE
PAYMENTS LESS THE EXCISE TAX WOULD BE LESS THAN THE AMOUNT OF THE PAYMENTS THAT
WOULD OTHERWISE BE PAYABLE TO EXECUTIVE WITHOUT IMPOSITION OF THE EXCISE TAX,
THEN, TO THE EXTENT NECESSARY TO ELIMINATE THE IMPOSITION OF THE EXCISE TAX (AND
TAKING INTO ACCOUNT ANY REDUCTION IN THE PAYMENTS PROVIDED BY REASON OF
SECTION 280G OF THE CODE IN ANY SUCH OTHER AGREEMENT, CONTRACT, UNDERSTANDING,
PLAN OR PROGRAM), THE CASH AND NON-CASH PAYMENTS AND BENEFITS PAYABLE TO
EXECUTIVE SHALL BE REDUCED (WITH EXECUTIVE BEING PROVIDED WITH THE AMOUNT OF
EACH PAYMENT AND BENEFIT AS CALCULATED BY EMPLOYER AND GIVEN TEN (10) BUSINESS
DAYS IN WHICH TO PRIORITIZE THE ORDER OF REDUCTION OF EACH SUCH PAYMENT OR
BENEFIT); BUT ONLY IF, BY REASON OF ANY SUCH REDUCTION, THE PAYMENTS WITH ANY
SUCH REDUCTION SHALL EXCEED THE PAYMENTS LESS THE EXCISE TAX WITHOUT ANY SUCH
REDUCTION.  FOR PURPOSES OF THIS SECTION 4.11, (I) NO PORTION OF THE PAYMENTS,
THE RECEIPT OR ENJOYMENT OF WHICH EXECUTIVE SHALL HAVE EFFECTIVELY WAIVED IN
WRITING PRIOR TO THE DATE OF TERMINATION, SHALL BE TAKEN INTO ACCOUNT, (II) NO
PORTION OF THE PAYMENTS SHALL BE TAKEN INTO ACCOUNT THAT, IN THE OPINION OF TAX
COUNSEL SELECTED IN GOOD FAITH BY EMPLOYER, DOES NOT CONSTITUTE A “PARACHUTE
PAYMENT” WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE CODE, INCLUDING WITHOUT
LIMITATION BY REASON OF SECTION 280G(B)(4)(A) OF THE CODE, (III) ANY PAYMENTS
AND/OR BENEFITS UNDER THIS AGREEMENT OR OTHERWISE FOR SERVICES TO BE RENDERED ON
OR AFTER THE EFFECTIVE DATE OF A CHANGE IN CONTROL SHALL BE REDUCED ONLY TO THE
EXTENT NECESSARY SO THAT SUCH PAYMENTS AND/OR BENEFITS IN THEIR ENTIRETY
CONSTITUTE REASONABLE COMPENSATION FOR SERVICES ACTUALLY RENDERED WITHIN THE
MEANING OF SECTION 280G(B)(4)(B) OF THE CODE OR ARE OTHERWISE NOT SUBJECT TO
DISALLOWANCE AS DEDUCTIONS, IN THE OPINION OF THE TAX COUNSEL REFERRED IN THE
IMMEDIATELY PRECEDING CLAUSE (II) OF THIS SENTENCE, AND (IV) THE VALUE OF ANY
NON-CASH PAYMENT OR BENEFIT OR ANY DEFERRED PAYMENT OR BENEFIT INCLUDED IN THE
PAYMENTS SHALL BE DETERMINED BY EMPLOYER’S INDEPENDENT AUDITORS IN ACCORDANCE
WITH THE PRINCIPLES OF SECTIONS 280G(D)(3) AND 280G(D)(4) OF THE CODE AND THE
APPLICABLE REGULATIONS OR PROPOSED REGULATIONS UNDER THE CODE.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 4.11, THE FOREGOING CALCULATIONS AND
DETERMINATIONS SHALL BE MADE IN GOOD FAITH BY EMPLOYER AND SHALL BE CONCLUSIVE
AND BINDING UPON THE PARTIES.  EMPLOYER SHALL

 

14

--------------------------------------------------------------------------------


 


PAY ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH ANY SUCH CALCULATIONS OR
DETERMINATIONS.


 


4.12                        TIMING OF PAYMENT; SECTION 409A.  ALL ACCRUED
OBLIGATIONS PAYABLE UNDER THIS AGREEMENT SHALL BE PAID IN CASH IN SINGLE LUMP
SUM WITHIN FOURTEEN (14) DAYS FOLLOWING THE DATE OF TERMINATION (OR AT SUCH
EARLIER DATE REQUIRED BY LAW). THE ADDITIONAL BENEFITS SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THE APPLICABLE PLAN, PROGRAM OR ARRANGEMENT. 
EXCEPT TO THE EXTENT PROHIBITED BY APPLICABLE LAW OR THE TERMS OF THIS
AGREEMENT, ALL OTHER PAYMENTS TO WHICH EXECUTIVE SHALL BE ENTITLED TO UNDER THIS
SECTION 4 SHALL BE MADE WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF
TERMINATION, SUBJECT TO THE FOLLOWING:


 


(A)                                  PAYMENTS TO EXECUTIVE UNDER THIS SECTION 4
SHALL BE BIFURCATED INTO TWO PORTIONS, CONSISTING OF A PORTION THAT DOES NOT
CONSTITUTE “NONQUALIFIED DEFERRED COMPENSATION” WITHIN THE MEANING OF
SECTION 409A OF THE CODE AND A PORTION THAT DOES CONSTITUTE NONQUALIFIED
DEFERRED COMPENSATION. PAYMENTS HEREUNDER SHALL FIRST BE MADE FROM THE PORTION,
IF ANY, THAT DOES NOT CONSIST OF NONQUALIFIED DEFERRED COMPENSATION UNTIL IT IS
EXHAUSTED AND THEN SHALL BE MADE FROM THE PORTION THAT DOES CONSTITUTE
NONQUALIFIED DEFERRED COMPENSATION. HOWEVER, ANYTHING IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, IF AT THE TIME OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT, EXECUTIVE IS CONSIDERED A “SPECIFIED EMPLOYEE” AS DEFINED IN
SECTION 409A(A)(2)(B)(I) OF THE CODE, THEN TO THE EXTENT REQUIRED BY
SECTION 409A OF THE CODE, NO PAYMENTS THAT CONSTITUTE NONQUALIFIED DEFERRED
COMPENSATION SHALL BE PAYABLE PRIOR TO THE DATE THAT IS THE EARLIER OF (I) SIX
MONTHS AND A DAY AFTER EXECUTIVE’S DATE OF TERMINATION, OR (II) EXECUTIVE’S
DEATH (“EARLIEST PAYMENT DATE”).  ANY PAYMENTS THAT ARE DELAYED PURSUANT TO THE
PRECEDING SENTENCE SHALL BE PAID ON THE EARLIEST PAYMENT DATE. THE DETERMINATION
OF WHETHER, AND THE EXTENT TO WHICH, ANY OF THE PAYMENTS TO BE MADE TO EXECUTIVE
HEREUNDER ARE NONQUALIFIED DEFERRED COMPENSATION SHALL BE MADE AFTER THE
APPLICATION OF ALL APPLICABLE EXCLUSIONS UNDER TREAS. REG. § 1.409A-1(B)(9). ANY
PAYMENTS THAT ARE INTENDED TO QUALIFY FOR THE EXCLUSION FOR SEPARATION PAY DUE
TO INVOLUNTARY SEPARATION FROM SERVICE SET FORTH IN TREAS. REG. §
1.409A-1(B)(9)(III) MUST BE PAID NO LATER THAN THE LAST DAY OF THE SECOND
TAXABLE YEAR OF EXECUTIVE FOLLOWING THE TAXABLE YEAR OF EXECUTIVE IN WHICH THE
DATE OF TERMINATION OCCURS.


 

(b)                                 The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. The parties acknowledge and agree that the interpretation
of Section 409A of the Code and its application to the terms of this Agreement
is uncertain and may be subject to change as additional

 

15

--------------------------------------------------------------------------------


 

guidance and interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by Employer to Executive that
would be deemed to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code are intended to comply with Section 409A of
the Code. If, however, any such benefit or payment is deemed to not comply with
Section 409A of the Code, Employer and Executive agree that this Agreement may
be amended (and that any such amendment may be retroactive to the extent
permitted under Section 409A), as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

 


4.13                        NO OBLIGATION TO MITIGATE; SET OFF UNDER CERTAIN
CIRCUMSTANCES.  IN THE EVENT OF ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER
THIS SECTION 4, EXECUTIVE SHALL BE UNDER NO OBLIGATION TO SEEK OTHER EMPLOYMENT
OR TO MITIGATE DAMAGES AND NO PAYMENT PROVIDED FOR IN THIS AGREEMENT SHALL BE
REDUCED BY ANY COMPENSATION EARNED BY EXECUTIVE AS THE RESULT OF EMPLOYMENT BY
ANOTHER EMPLOYER, OR FROM SELF-EMPLOYMENT, AFTER THE    TERMINATION OF HIS
EMPLOYMENT WITH EMPLOYER.  NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL
BE DEEMED TO PREVENT EMPLOYER FROM SETTING OFF AGAINST ANY AMOUNTS DUE TO
EXECUTIVE UNDER THIS AGREEMENT ANY AMOUNTS DUE FROM EXECUTIVE TO EMPLOYER AS OF
THE DATE OF SUCH PAYMENT.


 


4.14                        BANK REGULATORY LIMITATIONS.  ANY PAYMENTS MADE TO
EXECUTIVE PURSUANT TO THIS AGREEMENT, OR OTHERWISE, ARE SUBJECT TO AND
CONDITIONED UPON THEIR COMPLIANCE WITH 12 U.S.C. § 1818(K) AND ANY APPLICABLE
REGULATIONS PROMULGATED THEREUNDER.  IN ADDITION, TO THE EXTENT REQUIRED BY
APPLICABLE LAW, REGULATION, REGULATORY POLICY OR OTHER REGULATORY REQUIREMENT,
THE AGGREGATE AMOUNT AND/OR VALUE OF THE COMPENSATION PAID AS A RESULT OF ANY
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH EMPLOYER, REGARDLESS OF THE REASON
FOR ANY SUCH TERMINATION OF EMPLOYMENT, SHALL NOT EXCEED THE LIMIT PRESCRIBED BY
SUCH APPLICABLE LAW, REGULATION, REGULATORY POLICY OR OTHER REGULATORY
REQUIREMENT.


 


4.15  OPTION TO SERVE AS CONSULTANT.  DURING THE TERM OF EMPLOYMENT AND IN LIEU
OF A TERMINATION UNDER SECTIONS 4.5, 4.6 OR 4.7, THE PARTIES MAY MUTUALLY AGREE
THAT EXECUTIVE’S POSITION UNDER SECTION 1 AND HIS DUTIES, AS WELL AS THE TIME
AND EFFORT REQUIRED, UNDER SECTION 2 BE MODIFIED AND THE COMPENSATION SET FORTH
IN SECTION 3 BE ADJUSTED AS SET FORTH IN THIS SECTION 4.15 AND, IN SUCH EVENT,
EXECUTIVE SHALL CONTINUE IN THE EMPLOY OF EMPLOYER UNDER THE SAME TERMS AND
CONDITIONS, INCLUDING BUT NOT LIMITED TO BENEFITS UNDER SECTIONS 3.3 THROUGH
3.7, AS IS SET FORTH IN THIS AGREEMENT EXCEPT AS SPECIFICALLY MODIFIED BY THIS
SECTION 4.15.


 


(A)  POSITION AND DUTIES.  EXECUTIVE SHALL SERVE AS A CONSULTANT TO

 

16

--------------------------------------------------------------------------------


 


EMPLOYER AND SHALL RENDER SUCH SERVICES OF AN ADVISORY OR CONSULTATIVE NATURE AS
EMPLOYER MAY REASONABLY REQUIRE OF HIM FROM TIME TO TIME AND HE SHALL ASSIST
EMPLOYER IN ITS RELATIONS WITH ITS EMPLOYEES AND CUSTOMERS, SUCH THAT EMPLOYER
SHALL HAVE THE BENEFIT OF EXECUTIVE’S EXPERIENCE AND KNOWLEDGE OF EMPLOYER’S
BUSINESS AND OPERATIONS, HIS REPUTATION AND CONTACTS IN THE INDUSTRY GENERALLY
AS WELL AS EMPLOYERS’ MARKET AREA AND HIS GENERAL BUSINESS EXPERIENCE. IN THE
EVENT THAT EXECUTIVE WAS SERVING AS A DIRECTOR AS REFERENCED IN SECTION 1, THERE
SHALL BE NO AFFIRMATIVE OBLIGATION ON THE PART OF EXECUTIVE TO SERVE OR CONTINUE
TO SERVE AS SUCH AND SERVICE AS A DIRECTOR SHALL BE IN ACCORDANCE WITH THE
MUTUAL AGREEMENT OF EXECUTIVE AND EMPLOYER.


 


(B) TIME AND EFFORT.  EXECUTIVE SHALL PERFORM SUCH SERVICES AT A LEVEL OF AT
LEAST FIFTY PERCENT (50%) OF THE SERVICES THAT EXECUTIVE PERFORMED OVER THE 36
MONTH PERIOD OCCURRING IMMEDIATELY PRIOR TO THE IMPLEMENTATION OF THIS
SECTION 4.15.


 


(C) COMPENSATION.  UPON IMPLEMENTATION OF THIS SECTION 4.15, EXECUTIVE SHALL
RECEIVE, IN EQUAL INSTALLMENTS IN ACCORDANCE WITH THE CUSTOMARY PAYROLL
PRACTICES OF EMPLOYER, COMPENSATION, IN LIEU OF THE COMPENSATION SET FORTH IN
SECTIONS 3.1 AND 3.2, IN AN AMOUNT EQUAL, ON A PER ANNUM BASIS, TO FIFTY PERCENT
(50%) OF EXECUTIVE’S HIGHEST ANNUAL COMPENSATION AS DETERMINED AS OF THE DAY
IMMEDIATELY PRIOR TO THE IMPLEMENTATION OF THIS SECTION 4.15 AND SUCH AMOUNT
SHALL CONSTITUTE EXECUTIVE’S BASE SALARY AMOUNT FOR ALL PURPOSES OF THIS
AGREEMENT.


 


5. CONFIDENTIALITY/NON-COMPETITION/NON-SOLICITATION/INTELLECTUAL PROPERTY.


 


5.1                   CONFIDENTIALITY.  EXECUTIVE SHALL NOT, DURING THE
EMPLOYMENT TERM OR ANYTIME THEREAFTER, MAKE USE OF OR DISCLOSE ANY CONFIDENTIAL
INFORMATION TO ANY PERSON OR ENTITY (INCLUDING, BUT NOT LIMITED TO ANY BANK,
TRUST COMPANY, CREDIT UNION, CORPORATION, FIRM, UNINCORPORATED ORGANIZATION,
ASSOCIATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST ESTATE, JOINT VENTURE
OR OTHER BUSINESS ORGANIZATION OR ENTITY) (“PERSON”) FOR ANY REASON OR PURPOSE
WHATSOEVER OTHER THAN IN FURTHERANCE OF EMPLOYER’S BUSINESS.  THE TERM
“CONFIDENTIAL INFORMATION” SHALL MEAN ALL CONFIDENTIAL INFORMATION OF OR
RELATING TO EMPLOYER AND ANY PERSON EFFECTIVELY CONTROLLING, EFFECTIVELY
CONTROLLED BY OR EFFECTIVELY UNDER COMMON CONTROL WITH EMPLOYER (“AFFILIATE”)
INCLUDING, WITHOUT LIMITATION, FINANCIAL INFORMATION AND DATA, BUSINESS PLANS
AND INFORMATION REGARDING PROSPECTS AND OPPORTUNITIES (SUCH AS, BY WAY OF
EXAMPLE ONLY, CLIENT AND CUSTOMER LISTS AND ACQUISITION, DISPOSITION, EXPANSION,
PRODUCT DEVELOPMENT AND OTHER STRATEGIC PLANS), BUT DOES NOT INCLUDE ANY
INFORMATION THAT IS OR BECOMES PUBLIC KNOWLEDGE BY MEANS OTHER THAN EXECUTIVE’S
BREACH OR NONOBSERVANCE OF HIS OBLIGATIONS DESCRIBED IN THIS SECTION 5.1. 
NOTWITHSTANDING THE FOREGOING, EXECUTIVE MAY DISCLOSE SUCH CONFIDENTIAL
INFORMATION AS HE MAY BE LEGALLY REQUIRED TO DO SO ON THE ADVICE OF COUNSEL IN
CONNECTION WITH ANY LEGAL

 

17

--------------------------------------------------------------------------------


 


OR REGULATORY PROCEEDING; PROVIDED, HOWEVER, THAT EXECUTIVE SHALL PROVIDE
EMPLOYER WITH PRIOR WRITTEN NOTICE OF ANY SUCH REQUIRED OR POTENTIALLY REQUIRED
DISCLOSURE AND SHALL COOPERATE WITH EMPLOYER AND USE HIS BEST EFFORTS UNDER SUCH
CIRCUMSTANCES TO OBTAIN APPROPRIATE CONFIDENTIAL TREATMENT OF ANY SUCH
CONFIDENTIAL INFORMATION THAT MAY BE SO REQUIRED TO BE DISCLOSED IN CONNECTION
WITH ANY SUCH LEGAL OR REGULATORY PROCEEDING.  EXECUTIVE’S OBLIGATION TO REFRAIN
FROM DISCLOSING CONFIDENTIAL INFORMATION UNDER THIS SECTION 5.1 SHALL CONTINUE
IN EFFECT IN ACCORDANCE WITH ITS TERMS FOLLOWING ANY TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 4 ABOVE.


 

5.2                   Non-competition.  Without prior written consent of the
Board of Directors of Employer, Executive agrees that he will not, at any time
during the Term of Employment and for the two-year period following the
Expiration of the Term of Employment for Non-Renewal as set forth in Section 4.1
or the termination of the Term of Employment for any reason as set forth above
in Sections 4.4 through 4.7, directly or indirectly, whether as owner, partner,
shareholder (other than the holder of 1% or less of the common stock of any
company the common stock of which is listed on a national stock exchange or
quoted on the Nasdaq Stock Market), or as consultant, agent, employee of any
other Person or otherwise, engage in competition (as to any service or product
provided by Employer or for which Employer had made substantial preparation to
enter into or offer prior to the termination of Executive’s employment) with
Employer or any of its Affiliates anywhere within a ten (10) mile radius of any
city or town in which Bank or any Affiliate has a branch or other office (or to
such lesser extent and for such lesser period as may be deemed enforceable, it
being the intention of the parties that this Section 5.2 shall be so enforced);
provided, however,  that the restrictive covenant set forth herein shall
automatically terminate or expire upon a Change in Control event and shall not
be of any further force or effect whatsoever following said Change in Control
event.

 


5.3                               NON-SOLICITATION.  WITHOUT PRIOR WRITTEN
CONSENT OF THE BOARD OF DIRECTORS OF EMPLOYER, EXECUTIVE AGREES THAT HE WILL
NOT, AT ANY TIME DURING THE TWO-YEAR PERIOD FOLLOWING THE EXPIRATION OF THE TERM
OF EMPLOYMENT FOR NON-RENEWAL AS SET FORTH IN SECTION 4.1 OR THE TERMINATION OF
THE TERM OF EMPLOYMENT FOR ANY REASON AS SET FORTH ABOVE IN SECTIONS 4.4 THROUGH
4.7:


 


(A)                                  HIRE OR ATTEMPT TO HIRE, OR ASSIST IN
HIRING, ANY EMPLOYEES OF EMPLOYER OR ANY OF ITS AFFILIATES, OR SOLICIT,
ENCOURAGE OR INDUCE ANY SUCH EMPLOYEE TO TERMINATE HIS OR HER RELATIONSHIP WITH
EMPLOYER OR ANY SUCH AFFILIATE; OR


 


(B)                                 SOLICIT, ENCOURAGE OR INDUCE ANY CUSTOMER OR
CLIENT OF EMPLOYER OR ANY OF ITS AFFILIATES TO TERMINATE HIS OR ITS RELATIONSHIP
WITH EMPLOYER OR ANY SUCH AFFILIATE OR TO DO BUSINESS WITH ANYONE OTHER THAN
EMPLOYER AND ITS AFFILIATES.

 

18

--------------------------------------------------------------------------------


 

5.4                               Intellectual Property.  Executive will, during
the period of his employment, disclose to Employer promptly and fully all
Intellectual Property (as defined below) made or conceived by Executive (either
solely or jointly with others) including but not limited to Intellectual
Property which relate to the business of Employer or result from work performed
by him for Employer. All Intellectual Property and all records related to
Intellectual Property, whether or not patentable, shall be and remain the sole
and exclusive property of Employer and Employer shall have the exclusive
worldwide and perpetual right to use, make, and sell products and/or services
derived therefrom.  Intellectual Property means all copyrights, trademarks,
trade names, trade secrets, proprietary information, inventions, designs,
developments, and ideas, and all know-how related thereto. Executive hereby
assigns and agrees to assign to Employer all his rights to Intellectual Property
and any patents, trademarks, or copyrights which may be issued with respect to
Intellectual Property.  Executive further acknowledges that all work shall be
work made for hire. During and after the Term of Employment, Executive agrees to
assist Employer, without charge to Employer but at its request and expense, to
obtain and retain rights in Intellectual Property, and will execute all
appropriate related documents at the request of Employer. Executive and Employer
agree that this Section 5.4 shall not apply to any Intellectual Property for
which no equipment, supplies, facilities, trade secret, or other confidential
information of Employer was used and which was developed entirely on his own
time, provided that it does not relate to the business of Employer or and does
not result from any work performed by him for Employer.

 

5.5                               Return of Materials.  Upon the termination of
Executive’s employment, Executive will return to Employer all Employer property,
including all materials furnished to Executive during the Term of Employment
(including but not limited to keys, computers, automobiles, electronic
communication devices, files, electronic storage devices and identification
cards); provided, however, that Executive may retain copies of materials
relating to his compensation of benefits.  In addition, upon termination,
Executive will provide Employer with all passwords and similar information which
are reasonably necessary for Employer to access materials on which Executive
worked or to otherwise continue in its business.

 


5.6                               INJUNCTIVE RELIEF.  EXECUTIVE ACKNOWLEDGES AND
AGREES THAT THE PROTECTIONS OF EMPLOYER SET FORTH IN THIS SECTION 5 ARE FAIR AND
REASONABLE AND ARE NECESSARY FOR EMPLOYER TO PROTECT ITS LEGITIMATE BUSINESS
INTERESTS, INCLUDING ITS CONFIDENTIAL INFORMATION AND BUSINESS RELATIONSHIPS,
AND THAT EMPLOYER WILL HAVE NO ADEQUATE REMEDY AT LAW, AND WOULD BE IRREPARABLY
HARMED, IF EXECUTIVE BREACHES OR THREATENS TO BREACH ANY OF THE PROVISIONS OF
THIS SECTION 5.  EXECUTIVE AGREES THAT EMPLOYER SHALL BE ENTITLED TO SEEK
EQUITABLE AND/OR INJUNCTIVE RELIEF TO PREVENT ANY BREACH OF THREATENED BREACH OF
THIS SECTION 5, AND TO SPECIFIC PERFORMANCE OF EACH OF THE TERMS OF THIS
SECTION 5

 

19

--------------------------------------------------------------------------------


 


IN ADDITION TO ANY OTHER LEGAL OR EQUITABLE REMEDIES THAT EMPLOYER MAY HAVE,
WITHOUT POSTING A BOND.  EXECUTIVE FURTHER AGREES THAT HE SHALL NOT, IN ANY
EQUITY PROCEEDING RELATING TO THE ENFORCEMENT OF THE TERMS OF THIS SECTION 5,
RAISE THE DEFENSE THAT EMPLOYER HAS AN ADEQUATE REMEDY AT LAW.


 


5.7                               CLAW-BACK.   TO THE FULLEST EXTENT PERMITTED
BY LAW, IN THE EVENT THAT EXECUTIVE BREACHES ANY OF THE PROVISIONS OF
SECTION 5.1, 5.2 OR 5.3:


 


(A)                                  EMPLOYER SHALL BE ENTITLED TO RECOUP
PAYMENTS MADE TO EXECUTIVE PURSUANT TO SECTION 4 HEREOF, PROVIDED, HOWEVER,
THAT, IN THE EVENT OF A BREACH OF SECTION 5.1, SUCH RECOUPMENT SHALL BE LIMITED
TO THE REASONABLE DAMAGES INCURRED BY EMPLOYER AS A RESULT OF SUCH BREACH AND,
IN THE EVENT OF A BREACH OF SECTION 5.2 OR SECTION 5.3, SUCH RECOUPMENT SHALL BE
EQUAL TO THE TOTAL PAYMENTS MADE TO EXECUTIVE PURSUANT TO SECTION 4 MULTIPLIED
BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF MONTHS REMAINING FROM THE
DATE OF SUCH BREACH TO THE SECOND ANNIVERSARY OF THE TERM OF EMPLOYMENT OR
EXPIRATION OF THE TERM OF EMPLOYMENT FOR NON-RENEWAL, AS THE CASE MAY BE, AND
THE DENOMINATOR OF WHICH IS TWENTY-FOUR (24) MONTHS; AND


 


(B)                                 TO THE EXTENT THAT ANY OTHER BENEFITS ARE
BEING PROVIDED TO EXECUTIVE PURSUANT TO SECTION 4, SUCH WILL CEASE IMMEDIATELY,
AND EXECUTIVE WILL NOT BE ENTITLED TO ANY FURTHER COMPENSATION AND BENEFITS FROM
EMPLOYER PURSUANT TO SECTION 4.


 


5.8                               SPECIAL SEVERABILITY.  THE TERMS AND
PROVISIONS OF THIS SECTION 5 ARE INTENDED TO BE SEPARATE AND DIVISIBLE
PROVISIONS AND IF, FOR ANY REASON, ANY ONE OR MORE OF THEM IS HELD TO BE INVALID
OR UNENFORCEABLE, NEITHER THE VALIDITY NOR THE ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT SHALL THEREBY BE AFFECTED.


 


6.                                      INDEMNIFICATION.  EXECUTIVE (AND HIS
HEIRS, EXECUTORS AND ADMINISTRATORS) SHALL BE INDEMNIFIED AND HELD HARMLESS BY
EMPLOYER TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, REGULATION,
REGULATORY POLICY OR OTHER REGULATORY REQUIREMENT, AGAINST ALL EXPENSES,
LIABILITIES AND LOSSES (INCLUDING WITHOUT LIMITATION, ALL REASONABLE ATTORNEYS’
FEES AND ALL JUDGMENTS, FINES, EXCISE TAXES OR PENALTIES AND AMOUNTS PAID OR TO
BE PAID IN SETTLEMENT) INCURRED OR SUFFERED BY EXECUTIVE AS A CONSEQUENCE OF
EXECUTIVE BEING OR HAVING BEEN MADE A PARTY TO, OR BEING OR HAVING BEEN INVOLVED
IN, ANY THREATENED, PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING, WHETHER
CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE, BY REASON OF THE FACT THAT
EXECUTIVE IS OR WAS A TRUSTEE, DIRECTOR OR OFFICER OF EMPLOYER OR IS OR WAS
SERVING AT THE REQUEST OF EMPLOYER AS A TRUSTEE, DIRECTOR OR OFFICER OF THE
EMPLOYER OF IS OR WAS SERVING AT THE REQUEST OF EMPLOYER AS A TRUSTEE, DIRECTOR
OR OFFICER OF ANOTHER CORPORATION OR OTHER ENTITY AND SUCH INDEMNIFICATION SHALL
CONTINUE AFTER EXECUTIVE SHALL CEASE TO BE AN OFFICER, DIRECTOR OR TRUSTEE.  THE
RIGHT TO INDEMNIFICATION CONFERRED HEREBY SHALL BE A CONTRACT RIGHT AND SHALL
ALSO INCLUDE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, REGULATION, REGULATORY
POLICY OR OTHER REGULATORY REQUIREMENT, THE RIGHT TO BE

 

20

--------------------------------------------------------------------------------


 


PAID BY EMPLOYER THE EXPENSES INCURRED IN DEFENDING ANY SUCH PROCEEDING IN
ADVANCE OF THE FINAL DISPOSITION UPON RECEIPT BY EMPLOYER OF AN UNDERTAKING BY
OR ON BEHALF OF EXECUTIVE TO REPAY SUCH AMOUNT OR A PORTION THEREOF, IF IT SHALL
ULTIMATELY BE DETERMINED THAT EXECUTIVE IS NOT ENTITLED TO BE INDEMNIFIED BY
EMPLOYER PURSUANT HERETO OR AS OTHERWISE AUTHORIZED BY LAW, REGULATION,
REGULATORY POLICY OR OTHER REGULATORY REQUIREMENT, BUT SUCH REPAYMENT BY
EXECUTIVE SHALL ONLY BE IN AN AMOUNT ULTIMATELY DETERMINED TO EXCEED THE AMOUNT
TO WHICH EXECUTIVE WAS ENTITLED TO BE INDEMNIFIED.  EMPLOYER’S ACCEPTANCE OF ANY
SUCH UNDERTAKING BY OR ON BEHALF OF EXECUTIVE MAY NOT BE CONDITIONED UPON ANY
EVIDENCE OR DEMONSTRATION BY OR ON BEHALF OF EXECUTIVE OF ANY FINANCIAL CAPACITY
TO MAKE ANY SUCH REPAYMENT AT THE TIME SUCH UNDERTAKING IS DELIVERED. THE
PROVISIONS OF THIS SECTION 6 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


7.                                      NOTICES.  ANY NOTICE GIVEN HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN WHEN DELIVERED IN-HAND TO THE
OTHER PARTY, BY FACSIMILE TRANSMISSION, BY OVERNIGHT COURIER, OR BY REGISTERED
OR CERTIFIED MAIL (RETURN RECEIPT REQUESTED, POSTAGE PREPAID) ADDRESSED TO THE
APPROPRIATE PARTY AT THE ADDRESS FIRST SET FORTH ABOVE, OR AT SUCH OTHER ADDRESS
AS THE PARTY SHALL DESIGNATE FROM TIME TO TIME IN A NOTICE.


 


8.                                      DISPUTES. ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH,
TERMINATION, ENFORCEMENT, INTERPRETATION OR VALIDITY THEREOF HEREOF (OTHER THAN
AN ACTION BROUGHT BY EMPLOYER FOR INJUNCTIVE OR OTHER EQUITABLE RELIEF IN THE
ENFORCEMENT OF EMPLOYER’S RIGHTS UNDER SECTION 5 ABOVE, IN WHICH CASE SUCH
ACTION MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION), INCLUDING THE
DETERMINATION OF THE SCOPE OR APPLICABILITY OF THIS AGREEMENT TO ARBITRATE,
SHALL BE DETERMINED BY ARBITRATION IN BOSTON, MASSACHUSETTS, BEFORE THREE
NEUTRAL ARBITRATORS (ONE OF WHOM SHALL BE APPOINTED BY EMPLOYER, ONE BY
EXECUTIVE AND THE THIRD BY THE FIRST TWO ARBITRATORS).  THE ARBITRATION SHALL BE
ADMINISTERED BY JAMS PURSUANT TO ITS STREAMLINED ARBITRATION RULES AND
PROCEDURES. JUDGMENT ON THE AWARD MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION. THIS CLAUSE SHALL NOT PRECLUDE PARTIES FROM SEEKING PROVISIONAL
REMEDIES IN AID OF ARBITRATION FROM A COURT OF APPROPRIATE JURISDICTION.  IN THE
EVENT THAT IT SHALL BE NECESSARY OR DESIRABLE FOR EXECUTIVE TO RETAIN LEGAL
COUNSEL AND/OR INCUR OTHER COSTS AND EXPENSES IN CONNECTION WITH THE ENFORCEMENT
OF ANY OR ALL OF EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT, EMPLOYER SHALL PAY (OR
EXECUTIVE SHALL BE ENTITLED TO RECOVER FROM EMPLOYER, AS THE CASE MAY BE)
EXECUTIVE’S REASONABLE ATTORNEYS’ FEES AND OTHER REASONABLE COSTS AND EXPENSES
IN CONNECTION WITH THE ENFORCEMENT OF SAID RIGHTS (INCLUDING THE ENFORCEMENT OF
ANY ARBITRATION AWARD IN COURT) REGARDLESS OF THE FINAL OUTCOME, UNLESS AND TO
THE EXTENT THAT THE ARBITRATORS SHALL DETERMINE THAT EXECUTIVE HAS NOT ACTED IN
GOOD FAITH OR PRESENTED A BONA FIDE CLAIM OR DISPUTE OR THAT UNDER THE
CIRCUMSTANCES RECOVERY BY EXECUTIVE OF ALL OR PART OF ANY SUCH FEES AND COSTS
AND EXPENSES WOULD BE INEQUITABLE OR OTHERWISE UNJUST.

 

21

--------------------------------------------------------------------------------


 

The parties agree that any and all disputes, claims or controversies arising out
of or relating to this Agreement shall first be submitted to JAMS, or its
successor, for mediation, and if the matter is not resolved through mediation,
then it shall be submitted to JAMS, or its successor, for final and binding
arbitration pursuant to the arbitration clause set forth above. Either party may
commence mediation by providing to JAMS and the other party a written request
for mediation, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with JAMS and with one another in
selecting a mediator from JAMS panel of neutrals, and in scheduling the
mediation proceedings. The parties covenant that they will participate in the
mediation in good faith. Employer shall pay (or Executive shall be entitled to
recover from Employer, as the case may be) Executive’s reasonable attorneys’
fees and other reasonable costs of such mediation.  All offers, promises,
conduct and statements, whether oral or written, made in the course of the
mediation by any of the parties, their agents, employees, experts and attorneys,
and by the mediator or any JAMS employees, are confidential, privileged and
inadmissible for any purpose, including impeachment, in any arbitration or other
proceeding involving the parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation. Either party may
initiate arbitration with respect to the matters submitted to mediation by
filing a written demand for arbitration at any time following the initial
mediation session or 45 days after the date of filing the written request for
mediation, whichever occurs first. The mediation may continue after the
commencement of arbitration if the parties so desire. Unless otherwise agreed by
the parties, the mediator shall be disqualified from serving as arbitrator in
the case. The provisions of this Clause may be enforced by any Court of
competent jurisdiction, and the party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys’ fees, to be paid
by the party against whom enforcement is ordered.

 


IN THE EVENT THAT WITHIN THIRTY (30) CALENDAR DAYS AFTER THE DATE THAT
EXECUTIVE’S TERM OF EMPLOYMENT HAS BEEN TERMINATED BY EMPLOYER FOR CAUSE OR BY
EXECUTIVE FOR GOOD REASON, EXECUTIVE (IN THE CASE OF TERMINATION FOR CAUSE), OR
EMPLOYER (IN THE CASE OF TERMINATION FOR GOOD REASON), NOTIFIES THE OTHER IN
WRITING THAT A DISPUTE EXISTS CONCERNING THE TERMINATION OF EMPLOYMENT EITHER
FOR CAUSE OR FOR GOOD REASON, AS THE CASE MAY BE (“NOTICE OF DISPUTE”),


 


(1)                EXECUTIVE SHALL BE ENTITLED, TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, REGULATION, REGULATORY POLICY OR OTHER REGULATORY REQUIREMENT,
TO BE PAID HIS BASE SALARY PURSUANT TO SECTION 3.1 AND TO CONTINUE TO RECEIVE
ALL OTHER BENEFITS SET FORTH IN SECTION 3 UNTIL THE EARLIEST TO OCCUR OF THE
FOLLOWING: (I) THE EXPIRATION OF THE THEN CURRENT TERM OF EMPLOYMENT, OR
(II) THE RESOLUTION, PURSUANT TO THE PROVISIONS OF SECTION 8, OF SUCH DISPUTE;
AND


 


(2)                THERE SHALL BE NO REDUCTION WHATSOEVER OF ANY AMOUNTS

 

22

--------------------------------------------------------------------------------


 


SUBSEQUENTLY PAID TO EXECUTIVE UPON RESOLUTION OF SUCH DISPUTE AS A RESULT OF,
OR IN RESPECT TO, SUCH INTERIM PAYMENTS OR COVERAGE;


 

provided, however, that the Notice of Dispute is given in good faith, sets forth
a bona fide claim or dispute and Executive pursues the resolution of such
dispute with reasonable diligence.  The Notice of Dispute hereunder shall in all
circumstances constitute (a) a Notice of Non-Renewal under Section 1 for
purposes of determining the expiration of the then current Term of Employment,
and (b) a request for mediation and, therefore, a copy of such Notice of Dispute
shall be provided to JAMS as set forth above.

 

9.                                      Binding Effect; Successors.  This
Agreement shall inure to the benefit of and be binding upon Employer, its
successors and assigns, and Executive and his heirs, legal or personal
representatives, but shall not inure to the benefit of or be enforceable by any
third party except as otherwise expressly provided herein.  Except as otherwise
expressly provided herein, Employer and Executive agree on behalf of themselves
and of any other person or persons claiming any benefits by virtue of this
Agreement, that this Agreement and the rights, interests and benefits under it
shall not be assigned, transferred, pledged, or hypothecated in any way by
Employer or Executive or by any other person claiming under Employer or
Executive by virtue hereof; provided, however, that an assignment may be made to
the extent that the other party has consented to same in writing.

 

9.1                               Executive.  This Agreement is personal to
Executive and, without the prior written consent of Employer, shall not be
assignable by Executive, except that Executive’s rights to receive any
compensation or benefits under this Agreement may be transferred or disposed of
pursuant to testamentary disposition, intestate succession or pursuant to a
qualified domestic relations order.  In the event of Executive’s death prior to
the completion by Employer of all payments due to Executive under this
Agreement, Employer shall continue to make such payments to Executive’s
beneficiary(ies) as designated in writing by Executive to Employer prior to his
death (or to his estate, if he fails to make such designation).

 

9.2                               Employer. Both Company and Bank shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its businesses and/or assets to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent as if no sucession had taken place.  Failure of either Company or Bank to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation in the same amount and on the same terms as he would be entitled to
hereunder if he terminated this Agreement for Good Reason following a Change in
Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed to be the

 

23

--------------------------------------------------------------------------------


 

date of termination.  As used in this Agreement, “Company,” “Bank” and
“Employer” shall mean Company, Bank and Employer as hereinbefore defined and any
sucessor to the business and/or assets of either Company or Bank as aforesaid
which successor assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

10.                               Miscellaneous.

 

10.1                        Governing Law.  This Agreement is made and delivered
in, and shall be construed in accordance with the substantive laws of, the
Commonwealth of Massachusetts without regard to conflict of law principles.

 

10.2                        Amendments; Waiver.  No amendment, waiver or
modification of this Agreement shall be valid unless the same shall be in
writing and signed by the party sought to be charged therewith; provided,
however, that no amendment that will result in a violation of Section 409A of
the Code, or any other provision of applicable law, may be made to this
Agreement and any such amendment shall be void ab initio. Failure to insist in
any one or more instances on strict compliance with the terms of this Agreement
shall not be deemed a waiver. Waiver of a breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach.

 

10.3                        Entire Agreement. The parties acknowledge and agree
that they are not relying on any representations, oral or written, other than
those expressly contained herein.  This Agreement supersedes all proposals, oral
or written, all negotiations, conversations or discussions between the parties
and all course of dealing. All prior understandings and agreements between the
parties are hereby merged in this Agreement, which alone is the complete and
exclusive statement of their understanding.

 

10.4                        Withholdings; Reporting.  All payments to be made to
Executive by Employer shall be subject to withholding of such amounts, if any,
relating to tax and other payroll deductions as Employer may reasonably
determine it should withhold pursuant to any applicable law and regulation.
Employer may withhold from any amounts payable under this Agreement such taxes
as shall be required to be withehld pursuant to any applicable law or
regulation. Executive acknowledges that Employer may be required to report
amounts deferred by or for Executive under nonqualified deferred compensation
plans on forms W-2 and agrees that Employer shall comply with all such
requirements and Executive agrees to pay and be solely responsible for all
taxes, interest and penalties.

 

10.5                        Enforceability.  If any portion or provision of this
Agreement shall to any extent to be declared illegal or uneforceable by a court
of competent jurisdiction, then the remainder of this Agreement or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or uneforceable, shall not be affected thereby,
and each portion

 

24

--------------------------------------------------------------------------------


 

and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

 

10.6                        Captions.  Paragraph headings are for convenience of
reference only and are not intended to create substantive rights or obligations.

 

10.7                        Survivorship.  The respective rights and oblitations
of the parties to this Agreement including, without limitation, any of their
respective rights and obligations under Section 6 of this Agreement, shall
survive any termination of this Agreement or any termination of Executive’s
employment hereunder for any reason to the extent necessary to accomplish the
intended preservation of such rights and obligations.

 

10.8                        Construction.  The parties acknowledge that they
each participated in drafting this Agreement, and there shall be no presumption
against any party on the ground that such party was responsible for preparing
this Agreement or any part hereof.

 

[Remainder of Page Intentionally Blank]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first above written.

 

ATTEST:

 

ENTERPRISE BANCORP, INC.

 

 

 

 

 

 

 

 

/s/ Tanya A. Hubanks

 

By

/s/ James F. Conway, III

 

 

James F. Conway, III

 

 

Director, Chairman of Compensation

 

 

Committee

 

 

 

 

 

 

 

 

ATTEST:

 

ENTERPRISE BANK AND TRUST
COMPANY

 

 

 

 

 

 

 

 

/s/ Tanya A. Hubanks

 

By

   /s/ James F. Conway, III

 

 

James F. Conway, III

 

 

Director, Chairman of Compensation

 

 

Committee

 

 

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Tanya A. Hubanks

 

/s/ John P. Clancy, Jr.

 

 

John P. Clancy, Jr.

 

26

--------------------------------------------------------------------------------